DETAILED ACTION
Applicants’ filings of December 7, 2021 and March 9, 2022, in response to the action mailed June 7, 2021 and the communication of January 24, 2022, are acknowledged.  It is acknowledged that claims 2-3, 5-6, 8-11, 13, 15-16, 20-23, 25, 27-29, 31-34, 37, and 46 are cancelled, claims 1 and 4 have been amended, and no claims have been added.  Claims 1, 4, 7, 12, 14, 17 – 19, 24, 26, 30, 35 – 36, 38 –45, and 47- 48 are pending.  
The elected invention is directed to the subtiligase variant set forth by SEQ ID NO 2 with a Y217K substitution, said variant having an increased specificity for an acidic amino acid residue at the Pl' position of the substrate set forth by SEQ ID NO:  20 and catalyzes ligation of the N-terminus of said substrate with N3-AAPF-glycolyate-FG. Claims 4, 7, 17-19, 24, 26, 30, 35 – 36, 38 – 40, 42 – 45, and 47 – 48 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1, 12, 14, and 41, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for the elected subject matter in claims 1, 12, 14, and 41 is September 23, 2016, the filing date of US 62/398,898, which disclosed the elected subject matter.  It is noted that US 62/547,496 discloses no sequences. 
AIA -First Inventor to File Status
 Based on the US effective filing date of September 23, 2016 the present application is being examined under the AIA , first to file provisions.
Claim Objections
Claim 1 is objected to for ‘F189K/Y217D, F189K/Y217D’, which should be corrected to ‘F189K/Y217D,’.


Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 14 are rendered indefinite for improper antecedent usage as follows.
For claims 12 and 14, ‘protein substrate, which appears once in claim 12 and four times in claim 14, lacks antecedent basis.
For claim 14, “the altered N­terminal protein substrate specificity”, which appears twice, lacks antecedent basis. 
 Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - Improper Markush Grouping
Rejection of claims 1, 12, and 14 under the judicially approved “improper Markush grouping” doctrine, as explained in the prior action, is maintained.  In response, applicants state that ‘Solely to expedite prosecution, Applicants have amended claim 1 to delete the allegedly improper Markush grouping.’  Applicants’ assertion is acknowledged.  However, since no specific argument as to why applicants believe amendment of claim 1 overcomes the rejection is made, no specific reply can be provided.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter
The instant claims have been evaluated under 35 USC 101, statutory subject matter, only as far as the elected invention.  When allowable subject matter is identified, the encompassed proteins will be further evaluated. 
Double Patenting
The instant claims have been evaluated for double patenting as far as the elected invention. Once allowable subject matter has been identified, the allowable subject matter will be completely evaluated.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Based on claim amendments, the following rejection is made.
Claims 1, 12, 14, and 41 are rejected under 35 U.S.C. 102(a1) as being anticipated by Bryan 2002 (WO 02/22796; for record).  Bryan teaches a series of proteins having at least 98% identity (up to 6 substitution) with SEQ ID NO:  2 herein and having a Y217K substitution (table V).  As explained in the prior action, the (S12) variant of Bryan has 98.8% identity with SEQ ID NO: 2 and has an Y217K substitution (p14¶2; table V).  Therefore, claims 1, 12, 14, and 41 are rejected under 35 U.S.C. 102(a1) as being anticipated by Bryan 2002 (WO 02/22796).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Rejection of claims 1, 12, 14, and 41 under 35 U.S.C. 103(a) as being unpatentable over Bryan 2002 (WO 02/22796) in view of Abrahmsen et al, 1991, as explained in the prior action, is maintained.  
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
First, the motivation to combine Bryan and Abrahmsen is lacking. Bryan suggests the following advantages about its calcium-loop deleted inventive mutants:
Given that these mutants do not bind calcium they should be particularly well suited for use in industrial environments which comprise chelating agents, e.g. detergent compositions, which substantially reduces the activity of wild-type calcium binding subtilisins. (Bryan, p.2 lines 8-12)

Unfortunately, the major industrial uses of subtilisins are in environments containing high concentrations of metal chelators, which strip calcium from subtilisin and compromise its stability. It would, therefore, be of great practical significance to create a highly stable subtilisin which is independent of calcium. (Bryan, p.5 lines 21-24) 

The present inventors have previously used several strategies to increase the stability of subtilisin to thermal denaturation by assuming simple thermodynamic models to approximate the unfolding transition (Pantoliano et al., Biochemistry 26:2077-2082 (1987); Pantoliano et al., Biochemistry 27:8311-8317 (1988); Pantoliano et al., Biochemistry 28:7205-7213 (1989); Rollence et al., CRC Crit. Rev. Biotechnol. 8:217-224 (1988). However, improved subtilisin mutants which are stable in industrial environments, e.g., which comprise metal chelators, and which do not bind calcium, are currently not available. (Bryan, p.5 line 25 to p.6. line 4)

The Bryan reference discusses its calcium-binding-loop free subtilisin mutants as being useful in environments containing high concentrations of metal chelators, which strip calcium from subtilisin and compromise its stability.
(A) Reply:	It is acknowledged that Bryan discusses its calcium-binding-loop free subtilisin mutants as being useful in environments containing high concentrations of metal chelators.  Such variants, lacking calcium binding, are derived from SEQ ID NO:  1 therein with deletion of amino acids 75-83 (See Table I).  These variants do not form a basis for the instant rejection.  
As explained in the prior action, Bryan teaches a variant subtilisin (S12) with 98.8% to SEQ ID NO:  2 herein and having an Y217K and a S221C substitution and that said S221C substitution essentially eliminates protease activity but allows proper folding (¶brdg p13-14; table V).  More specifically, Bryan teaches the following (p13-14).
In order to independently examine the two phases of the folding process, the present inventors constructed a series of mutant subtilisins. First, all proteolytic activity was eliminated in order to prevent auto-degradation from occurring during the unfolding and refolding reactions. This may be accomplished, for example, by converting the active-site serine 221 to cysteine. 1 This mutation has little effect on the thermal denaturation temperature of subtilisin, but reduces peptidase activity of subtilisin by a factor of approximately 3 x 104 (Abrahmsen et al., Biochemistry 30:4151-4159 (1991)). This mutant, therefore, allows the folding of subtilisin to be studied without the complications of proteolysis. In the present specification, a shorthand for denoting amino acid substitutions employs the single letter amino acid code of the amino acid to be substituted, followed by the number designating where in the amino acid sequence the substitution will be made, and followed by the single letter code of the amino acid to be inserted therein. For example, S221C denotes the substitution of serine the substitution will be made, and followed by the single letter code of the amino acid to be inserted therein. For example, S221C denotes the substitution of serine 221 to cysteine. The subtilisin mutant with this single amino acid substitution is denoted subtilisin S221C. The resulting S221C subtilisin mutant is designated S11.
 	The subtilisin may be further mutated in order to make the relatively unstable apoenzyme easier to produce and purify. Versions of S1 with three or four additional mutations, for example, M50F, Q206I, Y217K and N218S, may also be employed in the method of the present invention. Such further mutations cumulatively increase the free energy of unfolding by 3.0 kcal/mol and increase the thermal denaturation temperature of the apoenzyme by 11. 5 'C (Pantoliano et al., Biochemistry 28:7205-7213 (1989)). The mutant containing the M50F, Q206I, Y217K, N218S and S221C mutations is designated S11 and the mutant containing the M50F, Y217K, N218S and S221C is designated S122.

The skilled artisan would understand that, while the S221C substitution essentially eliminates protease activity, the further M50F, Y217K, and N218S substitutions retain the enzyme in its native conformation.  Thus, more likely than not, non-protease activities of the enzyme would be retained in the M50F, Y217K, N218S and S221C S12 variant.
(B) Abrahmsen, on the other hand, generates subtilisin mutants for a very different reason--to enhance their ligase activity and reduce their amidase activity. If one of skill is reviewing the Bryan reference, they are seeking a subtilisin that is more tolerant of harsher environments, which is not what the subtilisin mutants in the Abrahmsen reference will help them achieve. For at least this reason, the motivation to combine is not present.
 (B) Reply:	The instant rejection does not require that Bryan have the same objective as the instant invention. MPEP 2144 states the following. 
2144 Supporting a Rejection Under 35 U.S.C. 103 
IV. RATIONALE DIFFERENT FROM APPLICANT’S IS PERMISSIBLE
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
The instant rejection only requires that the skilled artisan would be motivated to add the P225A substitution of Abrahmsen to the S12 variant of Bryan.   As explained in the prior action, ‘Motivation to do so is provided by the desire, for example, of ligating peptide tags.  The expectation of success is high, as Bryan teaches that the S221C substitution essentially eliminates protease activity but allows proper folding and Abrahmsen teaches that the combination of the S221C and P225A substitutions results in an enzyme that efficiently ligates peptides in solution with essentially no protease activity (figure 6b).’
Second, one of skill would not be motivated to select the S12 mutant from the many sequences disclosed in Bryan. Bryan's invention consists of "subtilisin proteins which have been modified to eliminate calcium binding" (Bryan p.2, lines 15-16). In Bryan's invention, the calcium binding loop (specifically amino acids 75-83) of the subtilisin protein has been eliminated. This calcium binding loop is present in Sl2, however. As the Legend at the bottom of Table 1 in Bryan makes clear:
... Sl2 ... are low activity mutants constructed to aid in the evaluation of structure and conformational stability.

Aside from hindsight knowledge of the Applicant's specification, it is unclear what the motivation would be to review the Bryan reference and pick this particular low activity comparator mutant over the other mutants in Bryan. For at least this reason, the motivation to combine is not present.
(C) Reply:	See reply (B) above.
(D) Finally, Applicants disagree with the Examiner's characterization that Bryan teaches 'a variant subtilisin (S12) ... having an Y217K and a S221C substitution'. The Y217K mutation does not stand alone in Bryan; it is always described as part of a set with M50F and N218S, and sometimes Q206C as well. In the S12 mutant, Y217K is part of a 3-mutation set: M50F, Y217K and N218S. In the first full paragraph on p.14 of Bryan, this 3-mutation set is introduced "to make the relatively unstable apoenzyme easier to produce and purify". What Bryan actually teaches with the Sl2 mutation is 'a variant subtilisin (Sl2) ... having an MS0F, Y217K, N218S, and a S221C substitution'. Bryan teaches that the 3-mutation set is required; there is no teaching in Bryan to select the Y217K mutation apart from M50F or N218S.
(D) Reply:	It is acknowledged that the S12 variant of Bryan has the substitutions S221C, N218S, and M50F, as well as Y217K (see Table I therein).  As stated in the prior action, this variant has 98.8% to SEQ ID NO:  2 herein.  Further inclusion of the P225A substitution of Abrahmsen results in a protein having 98.5% identity with SEQ ID NO:  2 herein (271/275 identical amino acids) and, thus, is within the ‘98% identity’ recited by claim 1 herein. 
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Based on claim amendments, the following rejection is made.
Claims 1, 12, 14, and 41 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons. The specification is enabling for the variant of SEQ ID NO:  2 consisting of the Y217K substitution, which improves P1’ specificity for alanine*, glutamic acid*, glycine and serine and improves P2’ specificity for alanine*, phenylalanine, isoleucine, leucine*, methionine, threonine, valine, tryptophan, and lysine (figure 11A; * is the highest specificity).  However, the specification does not reasonably provide enablement for any variant having at least 98% identity with SEQ ID NO:  1, 2, or 3, having one of the substitutions, or pair of substitutions, listed in claim 1, and having any or no activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 1, 12, 14, and 41 are so broad as to encompass any variant having at least 98% identity with SEQ ID NO:  1, 2, or 3, having one of the substitutions, or pair of substitutions, listed in claim 1, and having any or no activity.   The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to how to use the variants or their utilities as broadly encompassed by the claim.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which variants have the desired, non-recited utility and which changes can be tolerated in a protein's amino acid sequence and obtain/retain the desired non-recited activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its desired, non-recited activity function.  However, in this case, in regards to the elected invention, the disclosure is limited to the amino acid sequence of the variant of SEQ ID NO:  2 consisting of the Y217K substitution, which improves P1’ specificity for alanine*, glutamic acid*, glycine and serine and improves P2’ specificity for alanine*, phenylalanine, isoleucine, leucine*, methionine, threonine, valine, tryptophan, and lysine (figure 11A; * is the highest specificity).   
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims.  Furthermore, the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired, non-recited activity/utility are limited in any protein and the results of such modifications would be unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of claims 1, 12, 14, and 41, which encompasses all variants having at least 98% identity with SEQ ID NO:  1, 2, or 3, having one of the substitutions, or pair of substitutions, listed in the claim, and having any or no activity.   The specification does not support the broad scope of claims 1, 12, 14, and 41 because the claims do not recite any specific use/utility for the encompassed variants and, thus, the skilled artisan would not know how to make and use said variants.  In addition, the specification does not establish: (A) regions of the protein structure which may be modified without affecting the desired, non-recited activity; (B) the general tolerance of the desired, non-recited activity to structural modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any number of variants of SEQ ID NO:  1, 2, or 3 having any or not function.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the identity of variants having the desired, non-recited biological characteristics is unknown, is unpredictable, and the experimentation left to those skilled in the art is unnecessarily and improperly undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Allowable Subject Matter
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Table I. 
        2 See Table I.